205 F.2d 154
UNITED STATES of Americav.Angelo E. MATTEI, Appellant.
No. 11032.
United States Court of Appeals Third Circuit.
Argued June 11, 1953.
Decided June 29, 1953.

Appeal from the United States District Court for the Eastern District of Pennsylvania; J. Cullen Ganey, Judge.
A. E. Mattei, pro se.
Joseph G. Hildenberger, Charles H. Greenberg, Philadelphia, Pa., for appellee.
Before BIGGS, Chief Judge, and STALEY and HASTIE, Circuit Judges.
PER CURIAM.


1
The questions raised by the appellant are so frivolous as not to require discussion. The judgment of the court below will be affirmed.